January9th. 1239


Hon.weA.. stronlan
DistrictAttorney
119th JudicialDistrictof Texas
San Angelo,Texas

Dear Mr. Strcman:               opinionxc,O-30
                                        .,~
                                Rer Exp&me cf District
                                    Attorney. _

Your requestfor au opinionregardingthe expenseof a DistrictAttorney
has been receivedby th+a office.                   1       _
Article 3886-f,Revised Civil Statutesof Ye=8 providesoompeaskt3.0~
for DistrictAttcrneysamd the qame atatute.further
                                                provides:

     eY?othing
             5n thi8 Act shall be construedso as~to depriveMstrict
      Attorneysof the expenseall-cc    allowedor which may hereafter
      be allowedby law.*

Article 6820,Revised Civil Statutes,prcvidem

     "All DietrictJudge6and DiatriotAttorneys,   when engagedin the
     dischargeof their official‘duties'in spy Ccuntyin.'theState other
     than the Countyof their residenceshall be allonsdtheir actual
     and necessaryexpensewhile actuallyengagedin the dischargeof
     such duties."

not to exceed certainamountras stipulatedby said statute.

Article~6823,RevSsadCivil Statutes,provides;

     "The travelbe;and other necessary expensesincurredby the var$ous
     officers,assistanta,deputies,clerksand &her employww in the
     variousdepartments,inatituticm, boards,ccmnissicnaor other nub
     divisionsof the State 6ovWnment, in the active dischargeof their
     duties shall be such as are specificallyfixed and appropriatedby
     the Legislatnreiu the generalappropriationbills providingfor the
     s-se*     of the State Sovermucxtfrom year tc year. When approRri-
     ationa for travelingexpensesarc made any allowancesor pagmeats
     to offiaialsor employeoafor the use cf privatelyonned authcmobiles
     shall be 011a basis of actualmileage traveledfor ea-chtrip or all
     trips coveredby the expenseaccountssuhnittedfor paymentor
HOn. W. A* Stroman,January9th. 1939, Page      No.   2,   O-30




    allowancefrom such appropriations , and such paymentor allovauce
    shall be made at a rate not to exoeed five (66) cents for eaoh mile
    actuallytraveled,and no additionalexpenseincidentto the operation
    of such automobileshall be allowed."

Texas Jurisprudence,
                   Volume 34, Page 633, Section116, provides:

    "dn allowancefor expenseincurred,in additionto compensationfixed
     by the Constitution,may be valid and statutesprovidefor the
     necessaryexpenseincurredby variousState and Countyofficersin
     the performanceof their officialduties."

In view of the foregoingauthorities,it is the opinionof this Department,
that the DistrictAttorneymay collecthis actualand necessaryexpense
while actuallyengagedin the disohargeof suoh dutiesnot to exoeedthe
amount prescribedby law.

    Trustingthat the foregoingenswersyour inquiry,I remain.

                                Yoursvery truly,

                         ElT.ORNEY
                                 GiXNERAL
                                        OF T!?XAS

                          s/ ArdellWilliams



                          By ArdellWilliams
                                   Assistant


     AW:OMBILW



     APPROVgDs




     Gerald C. IAenn
     &lTOmEY GJixmRALOF TEXAS